Citation Nr: 0503563	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to April 1942, from October 1944 to 
March 1945, and in December 1945.  The veteran also had 
active service in the recognized guerrilla forces from 
October 1944 to August 1945.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of the information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence he is to provide and what part VA 
will attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA must also advise 
the claimant to identify any additional information that he 
feels may support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  A review of the 
record indicates that the appellant has not yet received the 
required notification in connection with this claim.

In addition, regulations implementing the VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally denied claim.  These changes 
specifically apply to claims filed on or after August 29, 
2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) 
(2004).  As the appellant's most recent claim to reopen was 
received in March 2003, the new provisions must be applied.  
A review of the record, however, indicates that the RO 
considered the old version of section 3.156 in adjudicating 
the appellant's claim.  Thus, a remand is necessary to avoid 
the possibility of prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  

2.  After the development requested above 
has been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and any representative should 
be furnished a supplemental statement of 
the case reflecting consideration of the 
applicable version of 38 C.F.R. § 3.156, 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



